***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       SHAWN CROCKER v. COMMISSIONER OF
                 CORRECTION
                  (AC 38958)
                    Sheldon, Prescott and Kahn, Js.*

                                 Syllabus

The petitioner, who is serving a sentence of incarceration following his
   conviction of murder, sought a writ of habeas corpus alleging that his
   placement in administrative segregation following a fight with another
   inmate was illegal under the terms of certain administrative directives
   of the Department of Correction. The habeas court rendered judgment
   dismissing the petition, from which the petitioner, on the granting of
   certification, appealed to this court. Held that the petitioner’s appeal
   was dismissed as moot; because, during the pendency of this appeal,
   the petitioner had been transferred to an out-of-state facility and was
   no longer in administrative segregation or incarcerated in Connecticut,
   and because the sole form of relief requested by the petitioner was his
   release from administrative segregation, there was no practical relief
   that this court could grant the petitioner, and any suggestion regarding
   how the petitioner would be housed if he were to be returned to a
   correctional institution in Connecticut was speculative and did not cure
   the mootness problem.
      Argued September 22—officially released November 21, 2017

                           Procedural History

  Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland, where
the court, Oliver, J., rendered judgment dismissing the
petition, from which the petitioner, on the granting of
certification, appealed to this court. Appeal dismissed.
   Shawn Crocker, self-represented, the appellant (peti-
tioner).
  Edward Wilson, Jr., assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Terrence M. O’Neill, assistant attorney general,
for the appellee (respondent).
                          Opinion

   PRESCOTT, J. The petitioner, Shawn Crocker,
appeals from the judgment of the habeas court dismiss-
ing his petition for a writ of habeas corpus. In his peti-
tion, he alleged that he illegally was placed in
administrative segregation. The petitioner is now incar-
cerated in a facility in Massachusetts and thus no longer
in administrative segregation in Connecticut. Because
the petitioner has failed to establish that this court
could provide him any practical relief in reviewing his
claim, we conclude that his appeal is moot. Accordingly,
the appeal is dismissed.
   The following facts and procedural history are rele-
vant to this appeal. The petitioner currently is serving
a sentence of incarceration after being convicted of
murder. On July 29, 2015, the petitioner was incarcer-
ated at MacDougall-Walker Correctional Institution in
Suffield. That day, the petitioner was involved in a physi-
cal altercation with another inmate. During the alterca-
tion, the petitioner allegedly stabbed the inmate’s face
and body with a sharpened toothbrush.1
   As a result of the altercation, the petitioner received
two disciplinary tickets: one for fighting, and one for
possessing Class A contraband. The petitioner then was
given a restrictive housing status, transferred to North-
ern Correctional Institution, and placed in administra-
tive segregation. On August 18, 2015, the petitioner was
given a restrictive status hearing with Counselor Super-
visor Griggs.2 In anticipation of the hearing and in accor-
dance with the administrative directives of the
Department of Correction, the petitioner was afforded
notice, an advocate, and the opportunity to provide a
statement to the hearing officer. See Department of
Correction Administrative Directive 9.4 (effective Janu-
ary 1, 2010). After the hearing, Griggs upheld the peti-
tioner’s security classification.
   On November 24, 2015, the petitioner filed the under-
lying habeas petition challenging his security classifica-
tion and placement in administrative segregation. In
his petition, the petitioner claims that Department of
Correction Administrative Directive 9.2 (effective July
1, 2006), Section 12 (C) does not provide for such place-
ment because it only denotes nine offenses for which
an inmate can be automatically placed in administrative
segregation, none of which applied to the petitioner.
The petitioner also appears to claim that his procedural
due process rights during the grievance process were
violated. The habeas court dismissed his petition
because it found that it lacked subject matter jurisdic-
tion over challenges to the risk classification and hous-
ing assignments of prisoners. The petitioner filed a
petition for certification to appeal from the dismissal,
which was granted by the habeas court in January, 2016.
  In March, 2016, the petitioner filed the present appeal.
The petitioner later was taken out of administrative
segregation and transferred to a correctional facility
in Massachusetts. On June 2, 2016, this court, having
learned of this change in circumstances, ordered the
petitioner to address in writing whether his appeal was
moot considering the fact that he was no longer in
administrative segregation in Connecticut. The peti-
tioner responded that he anticipates that he will return
to a Connecticut institutional facility at some point in
the future, and that there are no safeguards in place to
ensure that he will not be placed back in administrative
segregation at that time. Although this court took no
further action as a result of its order, the parties
addressed the issue of mootness at oral argument
before this court.
   We do not reach the merits of the petitioner’s claim
because we conclude that his appeal is moot. ‘‘Under
our well established jurisprudence, [m]ootness pre-
sents a circumstance wherein the issue before the court
has been resolved or had lost its significance because
of a change in the condition of affairs between the
parties. . . . In determining mootness, the dispositive
question is whether a successful appeal would benefit
the plaintiff or defendant in any way. . . . In other
words, the ultimate question is whether the determina-
tion of the controversy will result in practical relief to
the complainant.’’ (Citation omitted; internal quotation
marks omitted.) RAL Management, Inc. v. Valley View
Associates, 278 Conn. 672, 691, 899 A.2d 586 (2006). If
no such relief is available, the appeal is moot.
   In his habeas petition, the petitioner specified, three
times, that the form of relief he was requesting was
release from administrative segregation. In stating his
claim to the habeas court, the petitioner asked the court
‘‘to order defendants to immediately release the peti-
tioner . . . from administrative segregation and place
him back in general population.’’ Furthermore, in his
petition, when asked what action he was asking the
habeas court to take, the petitioner checked the box
‘‘[c]orrect the institutional condition complained of.’’
The petitioner additionally checked the box ‘‘[o]ther
(specify)’’ and wrote ‘‘order defendants to release peti-
tioner from administrative segregation.’’ These state-
ments, taken together, make clear that the sole form
of relief requested by the petitioner was his release
from administrative segregation.
   Moreover, at oral argument before this court, the
petitioner appeared on his own behalf and conceded
that he is currently serving his sentence in a prison
facility in Massachusetts, and is no longer in administra-
tive segregation. Because the sole form of relief
requested by the petitioner was release from adminis-
trative segregation, and because he is no longer in
administrative segregation or incarcerated in Connecti-
cut, there is no practical relief we can grant him. Any
suggestion regarding how the respondent, the Commis-
sioner of Correction, would house the petitioner if he
were to be returned to a Connecticut prison is specula-
tive at best and thus does not cure the problem of
mootness. See Paulino v. Commissioner of Correction,
155 Conn. App. 154, 163, 109 A.3d 516 (with respect to
possible future injury, litigant must demonstrate that
such possibility is more than abstract or purely specula-
tive), cert. denied, 317 Conn. 912, 116 A.3d 310 (2015).
We therefore conclude that the petitioner’s appeal is
moot.
   The appeal is dismissed.
   In this opinion the other judges concurred.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    The petitioner maintains that the sharpened toothbrush was not in his
possession before the altercation, and, moreover, that it was the other inmate
who initially used the sharpened toothbrush to strike the petitioner. The
petitioner further alleges that he only used the toothbrush against the other
inmate as necessary to defend himself.
  2
    The record does not indicate Griggs’ full name.